ROGERS, Circuit Judge.
I dissent. I agree that the only possible ground for negligence is in the act of Reilly, a seaman, employed by the defendant and stationed by it to help the libelant into the boat. The majority opinion concedes that the cause of the injury was Reilly’s failure to keep hold of the libelant until her foot had become firmly planted on the thwart or seat of the boat. In that I also concur. But I am not able to agree that Reilly was not guilty of negligence in withdrawing his assistance before the woman was securely established in the boat. If he had not undertaken to render any assistance, the libelant might have gotten along very well. But when he undertook to render assistance, he was under obligations not to withdraw it until she was safely within the boat. ' .
In Hanlon v. Central R. R. Co. of New Jersey, 187 N. Y. 73, 79 N. E. 846, 10 L. R. A. (N. S.) 411, 116 Am. St. Rep. 591, 10 Ann. Cas. 366, the facts were somewhat analogous to the case at bar. The plaintiff was a passenger on the defendant’s railroad, had arrived at her destination, and while stepping from the car to the station platform was injured by falling to the ground. As she was in the act of descending the car steps, the train conductor reached out his hand to help her, taking her arm by the elbow. Before she had placed her foot on the platform he withdrew the support of his hand, and she fell between the platform and the car. She obtained a verdict, which the Court of Appeals unanimously affirmed. The opinion, which was written by Judge Gray, states that:
“It [the railroad company] was not bound to furnish her any personal assistance in leaving the car; for she was, so far as the case shows, in the possession of her faculties and of good health, and was capable of moving about alone. There was nothing defective about the car platform or steps. The conductor of the train stood there, however, and voluntarily undertook to guide and to support her in descending from the ear. * * * I think we-must reach the conclusion that, while the defendant was under no obligation to supply the aid of a servant in assisting the plaintiff! to descend from the car, yet, as the conductor undertook to do so, she had the right to rely upon, that official's careful performance of his undertaking, and to hold the defendant responsible for any failure on his part to use reasonable care.”
*559The case at bar is a much stronger case than the one before the New York Court of Appeals, for certainly it was a much less hazardous enterprise for a woman to alight from the steps of a railroad car to the station platform than for'her to descend from a steamship into a lifeboat, the gunwale of which was a couple of inches above the platform. The lifeboat is described as big and wide and having seats on which four men could sit. The passengers were to be taken ashore in lifeboats; the boats being in the harbor of Havana and more or less disturbed by the ordinary roll of the sea. I am unable to distinguish Ibis case in principle from the New York case, and so I am of the opinion that the decree appealed from should be reversed, and the cause remanded, with instructions to enter a decree in favor of the libelant for such damages as this court should determine she is entitled to upon the record.